Citation Nr: 1811330	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 10 percent prior to February 22, 2012, for a left knee disability, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1972 to February 1992.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. The Board remanded this case in September 2015 for additional development. A rating decision dated March 2016 granted a 10 percent evaluation for left knee instability effective February 22, 2012. This rating decision constitutes a partial grant of the benefits sought on appeal as higher ratings are available under the rating schedule, and the issue therefore remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2015 remand order from the Board, inter alia, directed a contemporaneous examination be afforded to assess the extent of the Veteran's left knee disability.

The subsequently conducted December 2015 VA examination does not provide any estimation of the functional loss during a flare-up or during repetitive use over time, and the examiner stated that it was not possible without mere speculation to estimate such, as the exam was not performed during a flare-up. 

The United States Court of Appeals for Veterans Claims (CAVC) in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), recently held that direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion. An examiner must consider all procurable and assembled data before stating that an opinion cannot be reached. Id. The examiner must clearly indicate that they have obtained all tests and records that might illuminate the medical analysis. Id. An examiner must take these steps prior to stating that an opinion cannot be offered without resorting to speculation. Id. In Sharp, the examiner's conclusion that it was "not possible without mere speculation to estimate either loss of [range of motion] or describe loss of function" without "directly observing function under these circumstances" was insufficient because it did not note having obtained all procurable medical evidence before declining to offer an opinion. Id. at 36.

Thus, the Board finds that an addendum opinion is required, as the examiner must offer an opinion based on estimates derived from information procured from procurable sources, including the lay statements of the Veteran. The examiner is advised that VA's Clinician's Guide specifically directs examiners to attempt to procure information necessary to render an opinion regarding flare-ups from veterans. 

Accordingly, the case is REMANDED for the following action:

1.   Take appropriate steps to obtain additional procurable medical evidence that might be relevant in estimating loss of range of motion and loss of function (if any) during flare-ups and after repetitive use over time. Such steps may include procuring additional medical documentation, if available, scheduling the Veteran for a new examination, and/or eliciting information from the Veteran through other appropriate means. Thereafter, return the file to the December 2015 examiner or to another qualified examiner for a complete review of the file and an addendum opinion.

The VA examiner must express an opinion estimating loss of range of motion and estimating loss of functional ability during repetitive use and flare-ups. 

The examiner is advised that an opinion must be based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran. VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding functional loss due to repeated use over time or flare-ups from veterans. An opinion stating merely that the examiner is unable to evaluate, without mere speculation, functional loss after  repeated use over time or during a flare-up as they were not examined under such circumstances is insufficient.. 

The examiner is also requested to provide an opinion as to when the Veteran's knee instability manifested, and to opine if there has been any change as to the Veteran's knee instability since February 22, 2011.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

If any requested opinion cannot be provided without resort to mere speculation, the examiner should explain in full why this is the case and identify any additional facts or evidence (if any) that would allow for a more definitive opinion.

3. After the development above has been completed, review the file and ensure that all development sought in this REMAND is completed. Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues on appeal. If the determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order, for further review. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012)



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).
0



